      Case 2:19-cv-02012-TLN-EFB Document 7 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LINVILLE,                                   No. 2:19-cv-2012-TLN-EFB
12                       Petitioner,
13            v.                                         ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 23, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Petitioner has

23   filed objections to the findings and recommendations. (ECF No. 6.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-02012-TLN-EFB Document 7 Filed 08/04/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed April 23, 2020 (ECF No. 5), are ADOPTED

 3   IN FULL;

 4         2. The Petition (ECF No. 1) is DISMISSED for failure to state a cognizable federal claim;

 5         3. The Clerk of the Court is directed to close the case; and

 6         4. The Court declines to issue a certificate of appealability.

 7         IT IS SO ORDERED.

 8   DATED: August 3, 2020

 9

10

11                                                              Troy L. Nunley
                                                                United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
